Citation Nr: 0012582	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970.  

In October 1987, the Board of Veterans' Appeals (Board) 
denied service connection for PTSD.

This case is before the Board on appeal from a May 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  A hearing was 
held before a hearing officer at the RO in May 1997, and the 
hearing officer's decision was entered in August 1997.  

The appeal was last before the Board in March 1998, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO, in 
Supplemental Statements of the Case mailed to the veteran in 
October 1999 and January 2000, continued to deny the benefit 
sought on appeal.

Thereafter, the appeal was returned to the Board.  

FINDINGS OF FACT

1.  In October 1987, the Board denied entitlement to service 
connection for PTSD.

2.  The additional evidence received since the October 1987 
Board denial of service connection for PTSD is, in part, 
cumulative, and is, in its entirety, not so significant that 
it must be considered in order to fairly decide the claim.


CONCLUSION OF LAW

Evidence received since the October 1987 Board denial of 
service connection for PTSD is not new and material and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 1991).  The October 1987 Board denial 
of service connection for PTSD is final, based upon the 
evidence then of record.  38 U.S.C.A. § 7104 (West 1991).  
However, if new and material evidence is submitted, a 
previously denied claim must be reopened.  38 U.S.C.A. 
§ 5108.  Therefore, the issue for appellate determination is 
whether the evidence received since the October 1987 decision 
is new and material under the provisions of 38 C.F.R. 
§ 3.156(a).  In accordance with 38 C.F.R. § 3.156(a), "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."

In denying service connection for PTSD in October 1987, the 
Board, in essence, determined that PTSD of service origin was 
not shown.  Evidence in the Board's possession in October 
1987 included the veteran's service medical records, which 
are negative for any reference to PTSD.  Also in the Board's 
possession in October 1987 was a March 1985 report pertaining 
to the veteran's presentations for counseling, over a 
several-year duration, at a "Vet Center"; the report denoted 
symptoms of which the veteran complained, including intrusive 
"thoughts about Vietnam".  A report pertaining to the 
veteran's examination by VA in April 1985 was also of record 
in October 1987.  In the course of the examination, the 
veteran (as recorded by the examiner) "denied any ongoing 
combat involvement" in Vietnam, though he alluded to coming 
under enemy mortar fire and being "shot at" on several 
occasions.

Also of record in October 1987 was a report pertaining to the 
veteran's psychological evaluation in September 1986 by David 
K. Sakheim, Ph. D.  In the course of the evaluation, the 
veteran, as his apparently principal averred stressor, 
referred to an incident in "Chu Lai" in which "a fellow 
marine....lost control and shot his own troops".  The findings 
on mental status examination included hypervigilance, and the 
diagnosis was PTSD due to traumatic experiences in "VietNam".  
The transcript of a personal hearing afforded the veteran in 
September 1986 was also of record in October 1987.  
Additionally so included of record was a report pertaining to 
the veteran's examination by VA in December 1986; the report 
reflects, among several diagnoses, an assessment of PTSD.

Evidence added to the record since October 1987 includes a 
report pertaining to the veteran's psychological evaluation 
in February 1996 by Kevin J. Connolly, Ph. D.  In the course 
of the evaluation, the veteran indicated that, while in 
Vietnam, he came under enemy mortar fire.  He also 
specifically alluded to an incident of 'friendly' fire in 
which several of his "friends were killed".  Findings on 
mental status examination included intrusive "thoughts of 
combat situations".  The pertinent diagnosis was PTSD which 
the psychologist felt was "clearly" related to the veteran's 
Vietnam combat experiences.

In a March 1996 statement, the veteran indicated that he 
served in a supply capacity at Chu Lai and that, while there, 
an incident occurred in which "a marine...went crazy" and 
killed his service comrades "in his hooch".  He also alluded 
to hearing "the sound of mortars exploding" while he served 
on perimeter guard duty at his supply base.  In May 1997, the 
veteran was afforded a personal hearing at the RO.  He 
alluded to having been fired upon by the enemy, "[m]ostly 
mortars", in Vietnam.

Also of recent submission is a report pertaining to the 
veteran's hospitalization at a VA facility in December 1996.  
In the course of pertinent examination while hospitalized, 
the veteran related "with great emphasis" an incident in 
"which a fellow serviceman killed his bunkmates during a 
psychotic break".  Although the discharge diagnoses did not 
include PTSD, the veteran was encouraged to be evaluated by 
VA for such condition.  When the veteran was, apparently in 
the course of VA outpatient therapy, evaluated by VA in March 
1998, he indicated that he experienced intrusive thoughts 
regarding Vietnam, including having seen "others wounded and 
killed"; the impression was PTSD.  

Also of recent submission are reports bearing on VA 
outpatient treatment rendered the veteran, in 1998 and 1999, 
for a number of problems.  On his presentation in August 
1998, the veteran alluded to having come under enemy fire on 
several occasions and he also referred to the death of 
"several of his comrades" in Vietnam; the impression was 
PTSD.  

The veteran contends, in essence, that he presently has PTSD 
due to events which transpired in Vietnam.  In considering 
whether new and material evidence has been submitted to 
reopen his related claim for service connection for PTSD, the 
Board is constrained to make several observations:  To the 
extent that the recently submitted items of evidence reflect 
an assessment of PTSD related to Vietnam (i.e., the recent 
evaluation by Dr. Connolly) or recitation bearing on 
stressors which the veteran had alleged prior to October 
1987, these items of evidence convey information of which the 
Board was aware (based on evidence to include the September 
1986 report from Dr. Sakheim) in October 1987.  As such, this 
evidence is 'cumulative' and, therefore, not 'new'.  See 
38 C.F.R. § 3.156(a).  In addition, the veteran does not 
allege that he was a direct participant in combat in Vietnam 
(indeed, he 'denied any ongoing combat involvement' in the 
course of his examination by VA in April 1985) and the record 
does not reflect that he has been awarded any service 
decoration, such as the Purple Heart or Combat Infantryman 
Badge, which is consistent with active engagement in combat.  
To be sure, the veteran has nevertheless asserted (both in 
conjunction with his original claim for service connection 
for PTSD as well as his present attempt to reopen such claim) 
several stressors on which he predicates his claim for the 
benefit sought on appeal.  In this regard, as his apparently 
principal stressor, he has indicated (initially, when 
evaluated by Dr. Sakheim in September 1986, and most recently 
while hospitalized at a VA facility in December 1996) that 
while he was stationed at Chu Lai a fellow serviceman (a 
marine) apparently became mentally deranged and shot a number 
of his service comrades.  The veteran also indicates that, 
evidently while on perimeter guard duty, he came under enemy 
fire, apparently chiefly incoming mortars (or at least he 
heard 'the sound' of the same exploding), on a number of 
occasions, though he has given no date(s) of occurrence, 
while he was in Vietnam.  With respect, however, to the 
latter-asserted stressor(s), the Board would point out that, 
to whatever extent the related enemy fire transpired merely 
incident to the veteran's presence in a "combat zone", these 
events may not comprise a valid stressor (the same being a 
distressing event) in the context of the present appeal.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  In any event, the 
incident to which the veteran has most consistently referred 
to in conduction with his efforts to gain service connection 
for PTSD involves that in which a fellow serviceman 
apparently became mentally deranged and shot a number of his 
service comrades.  

With respect to all of the stressors alleged by the veteran, 
in the absence of any evidence (as opposed to his mere 
assertions) that any of above-enumerated stressful events did 
in fact transpire, it becomes incumbent on him, in the 
precise context of the non-engagement in combat circumstances 
incident to his appeal, to provide "credible supporting 
evidence" from any source (such as a statement from a former 
service comrade) demonstrating that his claimed stressors in 
fact occurred.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  
In this regard, in accordance with a directive contained in 
the Board's above-cited March 1998 remand, the RO, in an item 
of correspondence mailed to the veteran in early April 1998, 
requested that the veteran provide information, to include 
"dates, locations...[and] the names of witnesses", relative to 
each of his asserted stressors.  However, the veteran, in an 
item dated April 15, 1998, informed the RO that he had no 
more information he "want[ed] to give" in conjunction with 
his PTSD claim, to specifically include any "dates, 
locations, units or [the] names of witnesses".  Given the 
veteran's foregoing response, and even though the RO has to 
this time, apparently due to lack of specific information 
from the veteran, not yet made formal inquiry of any 
information repository (such as the U.S. Armed Services 
Center for Research of Unit Records) in an attempt to verify 
the actual occurrence of any stressor claimed by the veteran, 
the Board is of the opinion that, since the veteran has 
either declined or elected not to provide the requested 
stressor detail data, another remand by the Board to 
facilitate the accomplishment of the same (even pursuant to 
Cohen, supra) would be futile.  In the final analysis, then, 
although the veteran has alleged a number of stressors and 
has a clear diagnosis of PTSD (which considerations were also 
true based on the evidence of record in October 1987), as is 
required for a valid claim for service connection for PTSD, 
see Cohen, supra, no stressor asserted by him (as was also 
true in October 1987) has been verified as to actual 
occurrence.  Inasmuch, then, as none of the evidence added to 
the record since October 1987 reflects or otherwise comprises 
verification of any asserted stressor, the same being 
prerequisite to any favorable claim for service connection 
for PTSD, see Gaines v. West, 11 Vet. App. 353, 357 (1998), 
the Board is constrained to conclude that no item of 'new and 
material' evidence, i.e., no item of evidence that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, in accordance with the above-
cited provisions of 38 C.F.R. § 3.156(a), has been submitted 
in conjunction with the veteran's attempt to reopen his claim 
for service connection for PTSD.  Therefore, such claim is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The veteran is free at any time in the future to submit new 
and material evidence in an attempt to reopen his claim.  As 
noted above, credible supporting evidence concerning his 
claimed stressors would be helpful in reopening his claim and 
allowing a de novo review.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for PTSD 
is denied.


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

